Case 13-90942   Doc 938   Filed 07/30/19 Entered 07/30/19 16:18:36   Desc Main
                           Document     Page 1 of 5
Case 13-90942   Doc 938   Filed 07/30/19 Entered 07/30/19 16:18:36   Desc Main
                           Document     Page 2 of 5
Case 13-90942   Doc 938   Filed 07/30/19 Entered 07/30/19 16:18:36   Desc Main
                           Document     Page 3 of 5
Case 13-90942   Doc 938   Filed 07/30/19 Entered 07/30/19 16:18:36   Desc Main
                           Document     Page 4 of 5
Case 13-90942   Doc 938   Filed 07/30/19 Entered 07/30/19 16:18:36   Desc Main
                           Document     Page 5 of 5
